07/11/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0242


                                 No. DA 21-0242


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

DYLAN MIKKEL OHL,

                   Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including August 14, 2022, within which to prepare, file, and serve the State’s

response brief.




CH                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              July 11 2022